NOTICE OF ALLOWANCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Response to Amendment
Acknowledgment is made to the amendment received 5/7/2021.
Applicant’s amendments are sufficient to overcome the 35 USC 112(b)/second paragraph rejections set forth in the previous office action. 


Terminal Disclaimer
The terminal disclaimer filed on 5/7/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of co-pending application no. 15/597855 has been reviewed and is accepted.  The terminal disclaimer has been recorded.



Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: As for claim 1, the prior art of record, taken alone or in combination, fails to disclose or render obvious “A method of monitoring tissue temperature during microwave ablation of such tissue, the method comprising: providing a power source operable to provide a controlled microwave energy output; providing a microwave probe having a body and an antenna extending through the body and operable to deliver microwave energy from the power source out of the microwave probe; providing a thermocouple on the outer surface of the body of the microwave probe, the thermocouple being separated from the body by a layer of thermally insulating material, the thermocouple being operable to generate an output voltage in dependence upon a temperature experienced by the thermocouple; supplying a controlled microwave energy output from the power source to the antenna, thereby causing microwave energy to radiate from the antenna to form an ablation zone; detecting an output voltage generated by the thermocouple in response to a temperature experienced by the thermocouple; determining a temperature value relating to the detected output voltage; applying a predetermined correction value to the determined temperature value, so as to provide a corrected temperature value; and wherein the predetermined correction value relates to a temperature of a coolant fluid used inside the body of the microwave probe.”  As for claim 10, the prior art of record, taken alone or in combination, fails to disclose or render obvious “A microwave ablation apparatus comprising: a power source operable to provide a controlled microwave energy output; a microwave probe having a body and 
The closest prior art is regarded as Ormsby et al. (2007/0066972, previously cited), Panescu et al. (2016/0324575, previously cited) and Pansecu et al. (2015/0105765, previously cited).  Ormsby et al. disclose monitoring tissue temperature during microwave ablation with a microwave probe having a thermocouple on an outer surface of the probe body and determining a temperature value.  Panescu et al. ‘575 & ‘765 disclose a method of monitoring tissue temperature where a predetermined correction value is applied to a monitored tissue temperature to provide a corrected temperature value.  Ormsby et al. and Panescu et al. ‘575 & ‘765 fail to 
Claims 1-3, 5-12 & 14-17 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYMI E DELLA whose telephone number is (571)270-1429.  The examiner can normally be reached on M-Th 6:00 am - 4:45 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571) 272-12131213.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JAYMI E DELLA/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        
JAYMI E. DELLA
Primary Examiner
Art Unit 3794